Exhibit 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (“Agreement”) is made by and between
SKYWEST, INC., (“SkyWest” or “Company”) and Terry M. Vais.

 

Whereas, Mr. Vais has served as the Chief Operating Officer of ExpressJet.

 

Whereas, ExpressJet is a wholly-owned subsidiary of SkyWest Inc.

 

Whereas, SkyWest has sold ExpressJet and Mr. Vais has become intimately familiar
with the trade secrets, codeshare partners, business plans, contracts, finances,
strategies, key employees and vendors of both ExpressJet and SkyWest.

 

Whereas, SkyWest wishes to protect this information from disclosure or
competitive use against SkyWest now and in the future.

 

Now therefore, it is the desire of the parties to enter into a written agreement
in order to establish their respective rights, duties, and obligations, resolve
all claims and differences and in consideration of the promises and
consideration more fully set forth hereinafter, and intending to be legally
bound hereby, SkyWest and Mr. Vais mutually agree as follows:

 

1.              Consideration.  SkyWest will pay Mr. Vais consideration and
provide benefits as outlined in the Company’s correspondence dated February 12,
2019.

 

A.            The Company will withhold and pay the customary income and
employment related taxes on this consideration.

 

B.            Mr. Vais acknowledges and agrees that it is his responsibility to
make any and all additional tax payments on this amount that may be required by
state and federal law.

 

C.            If, for any reason, at any time, a claim is made on SkyWest or
ExpressJet for unpaid taxes of any kind on any part of the consideration
described above, Mr. Vais agrees to indemnify SkyWest and ExpressJet and hold
them harmless against any assessments, interest, payments and/or fines which may
be imposed by paying any such claim.

 

D.            Mr. Vais acknowledges that this consideration is in addition to
anything of value to which he is already entitled.

 

2.              No Consideration Absent Execution of this Agreement.  Mr. Vais
understands that the Company would not offer this consideration unless Mr. Vais
agreed to follow the non-competition, non-solicitation, cooperation,
confidentiality and general release provisions of this Agreement and agreed to
fulfill the promises contained herein.

 

1

--------------------------------------------------------------------------------



 

3.              No Other Entitlement.  Mr. Vais acknowledges that he is not
entitled to any other compensation, benefit or other payments except as
consideration for this Agreement.

 

4.              Treatment of Confidential Information, Documents and Electronic
Files.  Mr. Vais agrees to never disclose the Company’s Confidential Information
to anyone at any time for any purpose. Mr. Vais will not, either for his own
benefit or for the benefit of a new employer or competitor, utilize Confidential
Information to damage SkyWest or ExpressJet’s business interests with a current
customer or to identify customers of SkyWest or ExpressJet in order to solicit
them, provide services to them or to otherwise unfairly compete with the
companies.  He further agrees to return to SkyWest all Confidential Information
contained in documents and electronic files in his possession or control,
wherever it might be located.

 

A.            “Confidential Information” means any information or method of
operation that gives ExpressJet and SkyWest an economic advantage over its
competitors or potential competitors, by virtue of the fact that the information
or method is not generally known, and which ExpressJet and SkyWest take
reasonable steps to keep confidential.

 

B.            This includes, but is not limited to, the terms of any Capacity
Purchase Agreement, pro-rate market pricing and plans, aircraft financing,
aircraft deliveries and returns, business plans and current and prospective
business opportunities with other airline partners.

 

5.                  Non-Competition.  For a period of thirty-six (36) months
after employment is terminated, Mr. Vais agrees that he will not:

 

A.            Directly or indirectly own, manage, operate, control, be employed
by, perform services for, consult with, solicit business for, participate in, or
be connected with the ownership, management, operation, or control of any
carrier covered by 14 CFR part 121 of the Federal Air Regulations and or for any
company that currently does business with SkyWest, Inc., ExpressJet Inc., or
SkyWest Airlines Inc.

 

B.            Without first obtaining advance permission and approval from
SkyWest, Inc., Mr. Vais may not be employed by, perform services for, consult
with, solicit business for, participate in, or be connected with the ownership,
management, operation, or control of any entity engaged in any form of
commercial aviation in North America.  This includes entities that directly
support commercial aviation.  Upon notice from Mr. Vais of his desire to work
for such entity, SkyWest will conduct a conflict check to determine whether the
entity could utilize Mr. Vais’ knowledge of SkyWest business plans, strategies
and trade secrets to damage or unfairly compete against SkyWest.  Such approval
will not be unreasonably withheld.

 

2

--------------------------------------------------------------------------------



 

6.         Non-Solicitation.  For a period of thirty-six (36) months after
employment is terminated, Mr. Vais will not directly or indirectly solicit:

 

A.            Any Company employee in an effort to induce that person to
terminate his or her employment with SkyWest.

 

B.            Any current Company financial advisor, financier or legal counsel
to offer services to Mr. Vais or Mr. Vais’ employer.  Such consultants owe
fiduciary and loyalty duties to SkyWest as they possess trade secrets, business
plans and confidential information noted in paragraph 4 above, creating
potential conflicts of interest, which the Companies do not waive.

 

7.         End of Employment Relationship.  Mr. Vais’ employment shall end
effective January 18, 2019, thereby terminating the employment relationship.  
ExpressJet shall not be obligated to pay any other sums to Mr. Vais or to
provide any other benefits, after the date of this Agreement, except as required
by applicable law or regulation or as set forth in Exhibit A.

 

8.         At-Will.  Mr. Vais expressly admits that his employment was at-will.

 

9.         Return of Company Property.  Mr. Vais confirms that he has delivered
and returned to SkyWest or ExpressJet his identification badges, facility keys,
computer, smart phone, company-endorsed credit card, all materials described in
Paragraph 4 and any other property of the Company.  Mr. Vais has not retained
any Company files or office equipment and will not seek to use Company
facilities, property or personnel after the January 18, 2019.  Mr. Vais will
submit to ExpressJet all documentation required for business expenses by
January 18, 2019, after which he waives the right to seek reimbursement.

 

10.  Vacation Time.   No further vacation shall accrue under this Agreement
after January 18, 2019.  Any unpaid vacation time will be paid out as regular
wages to Mr. Vais in a lump sum in January 2019, subject to standard tax
withholding.

 

11.  Bonus Pay.  As additional consideration, Mr. Vais will also be entitled to
receive the discretionary 4th quarter bonus for 2018 pursuant to ExpressJet’s
established formula for executive compensation.   The amount of this bonus
payment is unknown at this time but will be determined and declared by the
Company on or about February 1, 2019.

 

12.    Medical Insurance.   At the end of two years Mr. Vais is eligible for
COBRA benefits for the maximum period allowed under the SkyWest benefits plan. 
All terms of this paragraph are subject to and limited by the terms of SkyWest’s
health, dental and vision plans, available now and as amended in the future.

 

13.  Deferred Compensation and 401K Benefits.  No further contributions shall be
made to the 401K or any other benefits plans, on behalf of Mr. Vais after
January 18,

 

3

--------------------------------------------------------------------------------



 

2019, and SkyWest shall make no deductions for the purpose of funding Mr. Vais’
401K plan or any other benefits plan, including deferred compensation.

 

14.  Travel Benefits.  Mr. Vais is eligible to participate in SkyWest’s employee
travel program under the designation “Retiree-Officer.” Mr. Vais understands and
agrees the travel program benefits may be revised, limited, increased or
entirely eliminated without creating any additional rights or obligations
between the parties.  Mr. Vais agrees he is subject to the rules of the travel
program as published and amended in the future.

 

15.  General Release of Claims.  Mr. Vais knowingly and voluntarily releases and
forever discharges ExpressJet, its parent companies, subsidiaries and
affiliates, and all employee benefit plans sponsored or administered by any of
them, and their current and former employees, officers, directors,
representatives, subrogors, attorneys, successors and assigns (“Releasees”) of
and from any and all claims, liabilities, demands and causes of action, known
and unknown, fixed or contingent, which Mr. Vais has or may claim to have as of
the date of execution of this Agreement, and Mr. Vais covenants not to file a
lawsuit asserting any such claims.  This General Release includes but is not
limited to claims under:

 

A.            The Railway Labor Act;

B.            Title VII of the Civil Rights Act of 1964, as amended;

C.            The Civil Rights Act of 1991;

D.            Sections 1981 through 1988 of Title 42 of the United States Code,
as amended;

E.             The Employee Retirement Income Security Act of 1974, as amended;

F.              The Immigration Reform Control Act, as amended;

G.            The Americans with Disabilities Act of 1990, as amended;

H.           The Age Discrimination in Employment Act of 1967, as amended;

I.                The Equal Pay Act of 1963, as amended;

J.                The Fair Labor Standards Act, as amended;

K.            The Occupational Safety and Health Act, as amended;

L.             The Family and Medical Leave Act of 1993;

M.         The Georgia Labor Code;

N.            Any other federal, state or local civil or human rights law or any
other local, state or federal law, regulation or ordinance;

O.            Any public policy, contract (express, implied, oral or written),
tort, or common law; or

P.              Any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in this matter.

 

16.  No Claims Exist.  Mr. Vais represents that he has not initiated any claim,
charge, complaint or action exists in any forum or form against any of the
Releasees.  Paragraphs 15, 16 and 17 are not intended to, or shall interfere
with, Mr. Vais’ right to participate in a proceeding with any appropriate
federal, state or local government agency enforcing discrimination, labor or
whistleblower laws, nor shall this Agreement prohibit Mr. Vais from cooperating
with any such agency in its investigation. In the event that any such

 

4

--------------------------------------------------------------------------------



 

claim, charge, complaint or action is filed, Mr. Vais agrees he shall not be
entitled to recover any relief or recovery therefrom, including costs or
attorneys’ fees.

 

17.  Non-Disparagement.  Mr. Vais represents that he has not, and will not in
the future, in any way disparage ExpressJet or SkyWest or any of the Releasees,
or make or solicit any comments, statements, remarks or the like to the media or
to others, whether in public or private, on any form of social media, or assist
others in doing so, that may be considered to be derogatory or detrimental to
the good name, reputation or business interests of the Companies or any of the
Releasees.

 

18.  This Agreement Is Confidential.  Mr. Vais represents and warrants that he
will not discuss the terms of this Agreement or the negotiations leading thereto
with anyone (with the exception of his attorney, financial advisors and spouse)
and as to them, he will inform each of the confidentiality requirements of this
Agreement, and that he will not make public or disclose to anyone in any manner
the terms of this Agreement or the negotiations leading thereto unless required
to do so by law.  To the extent the existence or terms of this Agreement must be
disclosed to the individuals set forth above, the Parties will advise them of,
and they shall be bound by, this Confidentiality provision.

 

19.  Dispute Resolution.  Any dispute, controversy or claim arising out of or in
connection with this Agreement, or the breach, termination or invalidity thereof
(hereinafter referred to as “Dispute”), shall be settled by arbitration. There
shall be one arbitrator associated with Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), who shall apply Georgia law. The place of arbitration
shall be in Salt Lake City, Utah, USA. The arbitration award shall be final and
binding upon the Parties, their successors and assigns. Notwithstanding the
foregoing, Mr. Vais agrees that in the event he breaches any of his obligations
under this Agreement, his failure will constitute a material breach of his
obligations under this Agreement, that the damages which SkyWest would suffer as
a result of such breach would be difficult to ascertain, and that, accordingly,
SkyWest may, in addition to pursuing other remedies, obtain an injunction in a
court of law from any such violation; and no bond or other security shall be
required in connection with such injunction. SkyWest also will be entitled to
pursue all monies paid to Mr. Vais under this Agreement and to obtain all other
remedies provided by law or equity.

 

20.  Governing Law and Interpretation.  This Agreement shall be governed in
accordance with the laws of the State of Georgia without regard to its conflict
of laws provision.  If any provision of this Agreement shall be held void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect, and this Agreement shall be construed as if such void or unenforceable
provision were omitted; provided that in interpreting this Agreement a court
shall replace such void or unenforceable provision with an effective and legally
permissible provision the effect of which shall be identical to, or as close as
reasonably possible to, the effect of the original provision.

 

5

--------------------------------------------------------------------------------



 

21.  Attorney Fees for Breach or Enforcement:  If any legal action is brought to
enforce the terms of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the prevailing Party shall be entitled to recover its or his reasonable attorney
fees and costs incurred in such action, in addition to any other relief to which
that Party may be entitled.

 

22.  References.  Mr. Vais’ separation from ExpressJet will be designated as
“retirement.”  The Companies will abide by their “no reference” policy and in
response to inquiries from any potential employers will supply Mr. Vais’ dates
of employment, eligibility for rehire and job title only.

 

23.  Amendment.  This Agreement may not be modified, altered or changed except
upon express written consent of all parties wherein specific reference is made
to this Agreement.

 

24.  Entire Agreement.  This Agreement sets forth the entire agreement between
the Parties, and fully supersedes any prior agreements or understandings between
the Parties.  The Parties acknowledge that they have not relied on any
representations, promises, or agreements of any kind made to any of them in
connection with the decision to accept this Agreement, except for those set
forth in this Agreement.  This Agreement shall be binding upon the Parties,
their heirs, executors, successors and assigns.

 

25.  Section Headings.  Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

26.  Consultation with Attorney.  Mr. Vais acknowledges that he had the
opportunity to consult with an attorney for advice regarding the effect of this
Agreement prior to signing it.

 

27.  Revocation.  Mr. Vais understands and agrees that he has 21 days from the
date he receives this Agreement to consider the terms of and to sign this
Agreement.  Mr. Vais understands that, in his sole and absolute discretion, he
may sign this Agreement prior to the expiration of the 21-day period. Mr. Vais
further acknowledges and understands that he may revoke this Agreement for a
period of up to 7 days after he signs it (not counting the day it was signed)
and that the Agreement shall not become effective or enforceable until the 7-day
revocation period has expired nor shall any payment be made to Mr. Vais until
the revocation period has expired.  To revoke this Agreement, Mr. Vais must give
written notice stating that he wishes to revoke the Agreement to Russell A.
Childs, SkyWest, Inc., 444 South River Road, St. George, UT  84790.

 

28.  Counterparts.  This Agreement may be executed in parts and counterparts and
a facsimile or scanned signature will be considered as effective as if it were
the original.

 

29.  Cooperation.  In the event that Mr. Vais is identified by SkyWest legal
counsel as a necessary witness in ongoing or future litigation, Mr. Vais agrees
to cooperate with

 

6

--------------------------------------------------------------------------------



 

SkyWest counsel by answering questions, providing documents and generally making
himself available for reasonable legal processes.  In doing so, Mr. Vais shall
be reimbursed for any travel costs and other expenses and shall receive standard
witness fees as allowed by law.

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily execute this
Agreement as of the dates set forth below:

 

For:

 

SKYWEST, INC.

 

/s/ Russell A. Childs

 

Date:

2/12/2019

Russell A. Childs

 

 

President / CEO

 

 

SkyWest, Inc.

 

 

 

 

 

/s/ Terry M. Vais

 

Date:

2/12/2019

Terry M. Vais

 

 

 

7

--------------------------------------------------------------------------------